DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the crystal orientation with the natural unidirectionality".  There is insufficient antecedent basis for this limitation in the claim.  Additionally the crystal orientation is currently not associated with any specific layer.  For the purpose of the rejection, the limitation is read as --the piezoelectric layer has a crystal orientation with natural unidirectionality--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-19 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kadota US 11,258,427.
1.	Kadota discloses an elastic wave device (Figs. 1b, 1c, 27, 35, etc.) that utilizes longitudinal wave leaky elastic wave (Col. 3 lines 8-10; Col. 11 lines 11-18), comprising: a piezoelectric layer (Fig. 1c item 12) including a first principal surface and a second principal surface that face each other (top and bottom surfaces); an inter-digital transducer (IDT 13) electrode provided on one of the first principal surface and the second principal surface of the piezoelectric layer; an energy confinement layer (32, 11) that is laminated on a second principal surface so as to support the piezoelectric layer and confines energy of the wave in the layer (Col. 24 lines 47-67, Table 7, e.g. SiC is used for item 11, which is the same material silicon carbide used by the Applicant [0100]; Col. 29 lines 21-26; e.g. SiO2 is used for item 32 which is the same material used by the Applicant [0101], thus the same property is to be expected); a thickness of the piezoelectric layer is λ or less (Col. 11 line 15, 0.15λ; Fig. 27) when λ represents a wavelength determined according to an electrode finger pitch of the IDT electrode (Col. 13 lines 19-22); and a groove in the piezoelectric layer and IDT electrode includes a portion disposed in the groove (Col. 11 lines 64-67; Col. 28 line 67 – Col. 29 line 4; Fig. 35, embedded electrode).
	The features (e.g. energy confinement layer, thickness of piezoelectric, IDT in groove) are provided as alternative features of the embodiment of the leaky wave device, however, in an alternative interpretation where the features are not provided to a single embodiment, it would have been obvious at the time of the filing to combine the features (e.g. adding energy confinement layer of Fig. 1c and making the embedded IDT of Fig. 35 to the device of Fig. 27) for the obvious benefit of better TCF, improve Q and impedance ratio, and higher phase velocity for higher frequencies as taught by Kadota (Col. 8 lines 3-5, Col. 29 lines 13-17, 61-62).
2.	Kadota discloses the elastic wave device according to claim 1 as rejected above but does not disclose a depth of the groove is less than about half of the thickness of the piezoelectric layer.  However, the depth of the groove obviously affects the characteristics of the device such as the impedance ratio (Fig. 35); therefore at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the depth of the groove to be less than about half of the thickness of the piezoelectric layer as an optimization to obtain an desired device characteristics (MPEP2144.05(II)).
3.	Kadota discloses about 60% or more of the IDT electrode is disposed in the groove (Fig. 35; example of fully embedded, thus 100%).
4.	Kadota discloses the elastic wave device according to claim 1 as rejected above but does not disclose about 60% to about 80% of the IDT electrode is disposed in the groove.  However, the amount of IDT electrode in the groove obviously affects the characteristics of the device such as the impedance ratio (Fig. 35); therefore at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the IDT electrode to have about 60% to about 80% be disposed in the groove as an optimization to obtain an desired device characteristics (MPEP2144.05(II)).
8.	Kadota discloses Euler angles of the piezoelectric layer are (within 90°±5° range, within 90°±5° range, within 40°±25° range) is obvious (Col. 5 lines 57-62; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
9.	Kadota discloses the groove is located toward the first principal surface (top) of the piezoelectric layer and the IDT electrode is located toward the first principal surface (Fig. 35).
10.	Kadota discloses the energy confinement layer includes a high acoustic velocity material layer (11) in which an acoustic velocity of a propagating bulk wave is higher than an acoustic velocity of an elastic wave propagating through the piezoelectric layer (Col. 24 lines 47-67, Table 7, e.g. SiC is used, which is the same material silicon carbide used by the Applicant [0100], thus the same property is to be expected); and a low acoustic velocity material layer (32) that is positioned between the piezoelectric layer and the high acoustic velocity layer (Fig. 1C), and in which an acoustic velocity of propagating bulk wave is lower than acoustic velocity of the elastic wave propagating through the piezoelectric layer (Fig. 1c, Col. 29 lines 21-26; e.g. SiO2 used for item 32, which is the same material used by the Applicant [0101], thus the same property is to be expected).
11.	Kadota discloses the high acoustic velocity material layer is a support substrate made from a high acoustic velocity material (Fig. 1c item 11, Col. 24 lines 47-67, Table 7, e.g. SiC is used, which is the same material silicon carbide used by the Applicant [0100], thus the same property is to be expected).
12.	Kadota discloses a support substrate (Fig. 1c item 11) laminated on a surface that is included in the energy confinement layer and is on an opposite side of the piezoelectric layer.
16.	Kadota discloses the IDT electrode includes a metal layer selected from Al (Col. 24 line 37), Cu, and Ti, and an alloy predominantly including the Al, the Cu, or the Ti.
17.	Kadota discloses the IDT electrode is made from the Al (Col. 24 line 37) or an alloy predominantly including the Al.
18.	Kadota discloses the piezoelectric layer is made of lithium niobite (LiNbO3) or lithium tantalate (LiTaO3; Col. 5 lines 57-62)
19.	Kadota discloses the energy confinement layer includes silicon oxide (Col. 29 lines 21-26; e.g. SiO2 is used for item 32).

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota US 11,258,427 in view of Takeuchi (“Natural Single-Phase Unidirectional Transducers on a LiNbO3 Substrate for SAW Sensor Applications”).
5.	Kadota discloses the elastic wave device of claim 1 as rejected above, but does not disclose explicitly the piezoelectric layer has a crystal orientation with natural unidirectionality.
	Takeuchi discloses an elastic wave device (Fig. 1) comprising a piezoelectric layer having a crystal oriental with natural unidirectionality (abstract).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the piezoelectric layer having a crystal oriental with natural unidirectionality.  The modification would have been obvious for the benefit of reduce size, low insertion loss, low passband ripple, and simple structure as taught by Takeuchi (Section I, first to second paragraph).
6.	Kadota discloses the elastic wave device of claim 4 as rejected above, but does not disclose the piezoelectric layer has a crystal orientation with natural unidirectionality is a crystal orientation in which Euler angles are different than (0°, θ, 0°) and (90°, 90°, ψ).
	Takeuchi discloses an elastic wave device (Fig. 1) comprising a piezoelectric layer having a crystal oriental with natural unidirectionality (abstract) having Euler angle of (0°, 38°, ψ), which is different from (0°, θ, 0°) and (90°, 90°, ψ).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the piezoelectric layer having a crystal oriental with natural unidirectionality having Euler angle of (0°, 38°, ψ).  The modification would have been obvious for the benefit of reduce size, low insertion loss, low passband ripple, and simple structure as taught by Takeuchi (Section I, first to second paragraph).  As a consequence of the combination, the piezoelectric layer has a crystal orientation with natural unidirectionality is a crystal orientation in which Euler angles are different than (0°, θ, 0°) and (90°, 90°, ψ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota US 11,258,427 in view of Kimura US 2013/0069481.
7.	Kadota discloses the elastic wave device according to claim 1 as rejected above but does not disclose the groove includes a pair of side surfaces and a bottom surface, and the pair of side surfaces are inclined so that a distance between the pair of side surfaces increases as a distance from the bottom surface increases.
	Kimura discloses elastic wave device (Figs. 1-3) comprising a piezoelectric layer (10), groove (10a) in the piezoelectric layer and IDT electrode disposed in the groove; the groove includes a pair of side surfaces and a bottom surface, and the pair of side surfaces are inclined so that a distance between the pair of side surfaces increases as a distance from the bottom surface increases (the trapezoid shape; Figs. 2, 3).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the groove to be the trapezoid shaped groove.  The modification would have been obvious for the benefit of effectively preventing the scattering of acoustic waves as taught by Kimura ([0032]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kadota US 11,258,427 in view of Kando US 9,276,558.
13.	Kadota discloses the elastic wave device of claim 1 as rejected above but does not disclose the energy confinement layer is an acoustic reflection film; and the acoustic reflection film includes a low acoustic impedance layer that is relatively low in acoustic impedance and a high acoustic impedance layer that is laminated on the low acoustic impedance layer and higher in acoustic impedance than the low acoustic impedance layer.
	Kando discloses an elastic wave device (Fig. 18) comprising IDT electrode (6) on a piezoelectric layer (4), a confinement layer (32) is an acoustic reflection film (Col. 14 lines 11-15); the acoustic reflection film includes a low acoustic impedance layer (32d-f) that is relatively low in acoustic impedance and a high acoustic impedance layer (32a-c) that is laminated on the low acoustic impedance layer and higher in acoustic impedance than the low acoustic impedance layer (Col. 13 lines 60-67).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to the have replaced the confinement layer of Kadota with the confinement layer having high and low acoustic impedance layers of Kando.  The modification would have been obvious because the benefit of having the propagation loss held substantially at 0 as taught by Kando (Col. 14 line 16).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota US 11,258,427 in view of Kando US 2014/0152145.
14.	Kadota discloses the elastic wave device of claim 1 as rejected above, but does not disclose the energy confinement layer is a space holding layer that is disposed below a region of the piezoelectric layer in which the IDT electrode is provided, and includes a space toward the second principal surface of the piezoelectric layer.
	Kando discloses an elastic wave device (Fig. 1A, etc.) comprising IDT electrode (5) on a piezoelectric layer (4), an energy confinement layer (2, 2a) is a space holding layer (2) that is disposed below a region of the piezoelectric layer in which the IDT electrode is provided, and includes a space (2a) toward a second principal surface (bottom) of the piezoelectric layer.  Note that similarly between Kando and Applicant’s Fig. 13, thus the layer 2 of Kando would effective expected to perform the same function of the energy confinement layer.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have replaced the confinement layer of Kadota with the confinement layer of a space holding layer with a space of Kando.  The modification would have been obvious for the benefit of reduce spurious interference as taught by Kando ([0020]).
15.	Kadota does not disclose the space layer is a support substrate including a top surface that includes a depression; the top surface of the support substrate is laminated on the second principal surface of the piezoelectric layer; and the depression defines the space.
	Kando discloses the space layer is a support substrate (Fig. 1A item 2) including a top surface that includes a depression (2a); the top surface of the support substrate is laminated on the second principal surface of the piezoelectric layer; and the depression defines the space (see Fig. 1A).
	As a consequence of the combination of claim 14, the space layer is a support substrate including a top surface that includes a depression; the top surface of the support substrate is laminated on the second principal surface of the piezoelectric layer; and the depression defines the space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                             
/Samuel S Outten/Primary Examiner, Art Unit 2843